Citation Nr: 0214510	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  96-18 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy


REPRESENTATION

B. G. S. represented by:	Kathy A. Lieberman, Attorney 
at Law
K.G. represented by:    S. Denise McCurry, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and M.H. G., the appellant's mother and the 
veteran's ex-wife




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO&IC) in St. Paul, Minnesota, 
which found that the appellant's minor children, K.A.G. and 
H.M.G., were not entitled to the proceeds of the veteran's 
National Service Life Insurance policy.  The appellant filed 
a timely notice of disagreement, initiating this appeal.  She 
was also afforded an August 1997 hearing at the RO.  During 
the course of the appeal, the appellant's claim was 
transferred to the RO&IC in Philadelphia, Pennsylvania.  This 
is a contested claim.

In a January 1999 Board decision, the veteran's beneficiaries 
of his National Service Life Insurance policy were found to 
include the appellant's children, K.A.G. and H.M.G.  In 
response, B.G.S., the veteran's daughter, filed an appeal of 
the Board decision to the U. S. Court of Appeals for Veterans 
Claims (Court).

In February 2000, B.G.S. and the VA's General Counsel filed a 
joint motion for remand, based on the failure of the January 
1999 BVA decision to take into account the Court's decision 
in Fagan v.West, 13 Vet.App. 48 (1999), a decision that was 
issued in September 1999.  The joint motion for remand was 
granted by the Court the same month.  The claim was returned 
to the Board for reconsideration, and in a January 2001 
decision, the Board determined that the appellant's claim, on 
behalf of K.A.G. and H.M.G., for equal shares, with others, 
of the veterans National Service Life Insurance proceeds was 
denied.  The Board's decision was again appealed to the 
Court, and in a September 2001 order, the Court vacated the 
Board's decision pursuant to a motion by the appellee.  


FINDING OF FACT

The veteran performed no overt act reasonably designed to 
effectuate a desire to name K.A.G. and H.M.G. as among his 
insurance policy beneficiaries.


CONCLUSION OF LAW

K.A.G. and H.M.G., the appellant's minor children, are not 
among the beneficiaries of the veteran's National Service 
Life Insurance policy. 38 U.S.C.A. § 1917 (West 1991); 38 
C.F.R. § 8.22 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran died on August [redacted], 1995, as a result of a 
cardiovascular disability, according to the death 
certificate.  At the time of his death, he had in effect a 
National Service Life Insurance policy.  A December 1992 
signed designation of beneficiary form was of record naming 
A.E.W. and K.L.W., two of his grandchildren, as principal 
beneficiaries, in equal shares.  In September 1995, B.G.S., 
the veteran's daughter and the mother of the named 
grandchildren, filed a claim on their behalf for the 
insurance policy proceeds.

Prior to the December 1992 change of beneficiary, the veteran 
had hand-written a letter to the VA, received in January 
1980, affirming his previous selection of M.H.G., his wife at 
the time, as the sole beneficiary of his insurance policy.

Also filed in August and September 1995 were statements from 
M.H.G., the veteran's ex-wife, and the appellant, also the 
veteran's daughter, contesting payment exclusively to A.E.W. 
and K.L.W.  In separate statements, M.H.G. and the appellant 
argued the veteran intended his insurance proceeds to be 
divided amongst his four grandchildren: A.E.W., K.L.W., 
K.A.G., and H.M.G. K.A.G. and H.M.G. are the minor children 
of the appellant.  In support of this contention, the parties 
submitted a January 1994 property settlement agreement 
executed by the veteran as part of a divorce action against 
M.H.G.  The relevant passage of the settlement agreement 
stated "[t]hat as long as [the National Service Life 
Insurance policy] remains in effect, [the veteran] shall name 
his following grandchildren as equal co-beneficiaries on said 
policy: [A.E.W., K.L.W., K.A.G., and H.M.G.]."  This document 
had not previously been presented to the VA and no further 
writing was received from the veteran prior to his death 
concerning the beneficiaries of his insurance policy.

In an October 1995 administrative decision, the IC determined 
A.E.W. and K.L.W., named in the December 1992 beneficiary 
designation form, were the principal and only beneficiaries 
of the veteran's insurance policy; the appellant's children 
were not among the beneficiaries.  The appellant filed a 
timely notice of disagreement and substantive appeal, and 
requested a hearing.

The appellant was afforded an August 1997 personal hearing at 
the RO.  She and M.H.G. testified that it was the veteran's 
intention that the proceeds of his insurance policy go to all 
four of his grandchildren, not just two.  However, the 
witnesses conceded that aside from the veteran's signature on 
the divorce settlement, there was no other evidence of record 
demonstrating that the veteran had performed a change of 
beneficiaries subsequent to 1992.  In fact, the appellant 
admitted that the veteran "never got around to officially 
informing the VA."

The prior decision in favor of A.E.W. and K.L.W. was 
continued by the IC, and the appeal was forwarded to the 
Board.  At the time the appeal was initially presented to the 
Board in January 1999, a decision was issued finding the 
appellant's children, K.A.G. and H.M.G., were among the 
beneficiaries of the veteran's insurance policy.  B.G.S. 
appealed that determination to the U. S. Court of Appeals for 
Veterans Claims (Court).  Subsequent to the Board's decision, 
the Court issued a precedent decision in the case of Fagan v. 
West, 13 Vet. App. 48 (1999), and the appeal was remanded 
back to the Board for reconsideration in light of the Court's 
opinion.


Analysis

As noted above, the Court vacated the Board's January 2001 
decision, which had denied the appellant's claim (on behalf 
of K.A.G. and H.M.G.), for equal shares, with others, of the 
veterans National Service Life Insurance proceeds.  The 
decision was vacated so that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Publ. L. No. 106-475, 
114 Stat. 2096 (2000) could be considered.  More 
specifically, it was vacated so that the Board could consider 
whether VA's development of the case satisfied the new duty 
to notify claimants of required information and evidence 
under 38 U.S.C.A. § 5103 and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  Holliday v. Principi, 14 Vet.App. 
280 (2001).  

The VCAA, which the President signed into law on November 9, 
2000, contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) 
(codified, as amended at 38 U.S.C.A. § § 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001)).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Publ. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  Pertinent regulations that implement the Act were 
recently promulgated.  See 66 Fed. Reg. 45620-32 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. § 3.159).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO&IC, there is no prejudice to either party in 
proceeding with this appeal, because the requirements under 
the VCAA have been satisfied. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is not 
prejudice to the appellant).  In that regard, the Board finds 
that the RO&IC notified both parties of the reasons for its 
decision, as well as the laws and regulations applicable to 
his claim.  This information was provided in the April 1996 
Statement of the Case, and in the November 1997 Supplemental 
Statement of the Case.  

Numerous letters have been sent to both parties.  In October 
and November 1995, the RO&IC sent letters to both parties 
telling them that the appellant's claim had been denied.  The 
appellant was afforded a hearing in August 1997, and the 
appellee was provided information about the hearing.  Letters 
were written to the appellant and the appellee in October 
1997 asking them to provide more information about their 
parents' settlement agreement.  A letter was also sent to the 
attorney who prepared the agreement, asking him for 
information about the agreement.  The claims folder is 
replete with letters and reports of contact between VA and 
the interested parties.  In short, the RO&IC has informed the 
appellant and appellee which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.  38 C.F.R. § 3.159 (b) (2001); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

Moreover, the RO&IC has satisfied the duty to assist the 
appellant and appellee in obtaining evidence relevant to the 
claim, and the Board is not aware of any relevant evidence 
that has not yet been obtained.  Neither party has identified 
any additional, relevant evidence that has not been requested 
or obtained.  An examination or medical opinion is not 
relevant in this particular case  

In view of the extensive development that has been undertaken 
in this claim over a period of several years, further 
development is not needed to comply with VCAA.  The appellant 
and appellee have been informed of the information and 
evidence needed to substantiate the claim, and they have been 
made aware of how VA would assist them in obtaining evidence 
and information.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  In short, the Board finds 
that the requirements under the VCAA have been met, and the 
Board will proceed with appellate disposition without further 
delay in the resolution of the claim. 

A National Service Life Insurance policy is a contract 
between the veteran and the Federal Government which assigns 
legally binding duties and responsibilities to each party.  
The veteran, as the insured party, possesses the right to 
designate the beneficiary or beneficiaries of the policy, and 
at all times enjoys the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries. 38 U.S.C.A. § 1917 (West 1991); 38 C.F.R. § 
8.22 (2001).

As the insurer, the Federal Government promises to pay the 
proceeds of the National Service Life Insurance policy to 
whomsoever the veteran designates as the beneficiary or 
beneficiaries of the policy proceeds.  Should questions arise 
regarding the proper beneficiaries of National Service Life 
Insurance policies federal law rather than state law governs.  
Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) (citing 
United States v. Donall, 466 F.2d 1246, 1247 (6th Cir. 1972); 
Taylor v. United States, 113 F.Supp. 143, 147 (W.D. Ark. 
1953)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).  
Since federal courts have uniformly found state law may not 
override federal law when the two conflict, state court 
divorce decrees and related property settlement agreements 
have been found not binding on a veteran who subsequently 
changes the beneficiary of his National Service Life 
Insurance policy. See Wolfe, supra.  Wolfe and its supporting 
line of cases include a similar set of facts: a veteran, 
required by a state court to maintain a former spouse as the 
beneficiary of his National Service Life Insurance policy, 
named a subsequent party as the designated beneficiary.  At 
the time of the veteran's death, the former spouse and 
subsequent party contended for the insurance proceeds.  
Finding the state court divorce decree to be an invalid 
restriction on the veteran's federally-guaranteed right to 
name an insurance beneficiary, the state court order was 
disregarded.  Id.  Thus, in the present case, the January 
1994 property settlement agreement offered by the appellant 
is not binding on the VA even though it was approved and 
incorporated by a state court into a divorce action.

However, while the property settlement agreement is not 
binding on the VA, it may be considered as evidence of the 
last expression of the veteran's intention as to the 
beneficiaries of his insurance policy.  The important point 
is that, in this case, the property settlement does not 
precede the last designation of beneficiary sent to VA, but 
instead follows it.  Under these circumstances, the property 
settlement is not a restriction on the veteran's right to 
name a beneficiary, but evidence suggestive of his intent 
subsequent to the December 1992 change of beneficiary.  As 
evidence of intent, the property settlement, signed by the 
veteran, must be considered, because it is the last writing 
of record in which the veteran discusses the future 
beneficiaries of his National Service Life Insurance policy.  
No subsequent writing has been offered on this issue.

On the matter of intent, it has been held with respect to the 
regulations pertaining to a change of beneficiary that the 
courts may brush aside all legal technicalities in an effort 
to effectuate the manifest intent of the insured.  Curtis v. 
West, 11 Vet. App. 129, 133 (1998) [citing United States v. 
Pahmer, 238 F.2d 431 (2nd Cir. 1956) cert. denied, 352 U.S. 
1026].  Attempts by a veteran to change a beneficiary will be 
"liberally construed." Young v. Derwinski, 2 Vet. App. 59, 61 
(1992).  However, evidence of this intent, along with an 
affirmative and overt act by the insured to effectuate that 
intent, must also be present.  Curtis, supra [citing Jones v. 
Brown, 6 Vet. App. 388, 390 (1994) and Young v. Derwinski, 2 
Vet. App. 59, 61 (1992)].

The Court further elaborated on these two requirements, of 
intent and an overt act, in the Fagan case, and formulated 
the following test:  In order to prevail, a claimant "must 
prove by clear and convincing evidence that the insured 
veteran intended the claimant to be the beneficiary and also 
prove that the insured veteran took an overt action 
reasonably designed to effectuate that intent."  Fagan at 57.  
If the claimant cannot present "clear and convincing 
evidence" of the veteran's intent, a favorable preponderance 
of the evidence of intent will be accepted along with proof 
"that the insured veteran did everything necessary, or at 
least everything he or she subjectively and reasonably 
believed necessary, to effectuate his intention."  Id.

As a statement of intent, the property settlement agreement 
is strong evidence.  It states "[t]hat as long as [the 
National Service Life Insurance policy] remains in effect, 
[the veteran] shall name his following grandchildren as equal 
co-beneficiaries on said policy: [A.E.W., K.L.W., K.A.G., and 
H.M.G.]."  The National Service Life Insurance policy is 
cited with specificity, and this agreement is eclipsed by no 
further writing.  No parties to this appeal have questioned 
its authenticity or that of the veteran's signature to this 
document.  Also, at her August 1997 hearing, the appellant 
and M.H.G., the veteran's ex-wife, both testified under oath 
that it was the veteran's clear and stated intention that 
four, rather than two, of his grandchildren be the 
beneficiaries of his insurance policy.  While the appellant 
and M.H.G. are obviously interested parties, their testimony 
has not been directly contradicted by B.G.S., who seeks to 
enforce the prior December 1992 beneficiary designation.  For 
the purposes of this decision, this settlement agreement is 
accepted as clear and convincing evidence of the veteran's 
intent to change the beneficiaries of his insurance policy.  
See Fagan, supra.

The second part of the test in Fagan requires an affirmative 
act by the insured reasonably designed to effectuate that 
intent. Id.  Here, while the veteran signed and filed the 
1994 property settlement with the state courts as part of his 
divorce action, making it a matter of public record, other 
evidence of record suggests he knew more was required to 
change his beneficiary.  Specifically, the veteran was 
obviously familiar with the official VA Form 29-336, 
Designation of Beneficiary, Government Life Insurance, 
because he had previously submitted this form to the VA.  
Additionally, he had written the VA in January 1980 to affirm 
his chosen beneficiary at that time, demonstrating the 
veteran's understanding that matters involving the 
designation of his insurance policy beneficiary necessitated 
contact with the VA.  Yet while the veteran executed the 
property settlement agreement in January 1994, he made no 
subsequent attempts of record in the year and a half until 
his August 1995 death to contact the VA regarding a 
beneficiary change.

Based on the above facts, the mere signing and filing of the 
January 1994 divorce settlement agreement does not constitute 
an overt act reasonably designed to effectuate the veteran's 
intent.  The terms of the agreement, indicating the veteran 
"shall name" the appellant's children among his 
beneficiaries, clearly suggests a future act, but the 
appellant concedes that the veteran most likely "never got 
around to officially informing the VA" which, based on his 
prior contacts with the VA, he reasonably understood was 
required.

In summary, the appellant has presented a 1994 property 
settlement signed by the veteran which specifically mentions 
his National Service Life Insurance policy and adds two names 
to the list of his primary beneficiaries.  While this is 
sufficient proof of the veteran's intent to name K.A.G., and 
H.M.G. as among the beneficiaries of his insurance policy, it 
does not constitute an overt act reasonably designed to 
effectuate that intent.  Therefore, the appellant's claim 
must be denied. 


ORDER

The appellant's claim, on behalf of K.A.G. and H.M.G., for 
equal shares, with others, of the veteran's National Service 
Life Insurance proceeds is denied. 


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

